Citation Nr: 0113724	
Decision Date: 05/16/01    Archive Date: 05/23/01	

DOCKET NO.  00-03 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania

THE ISSUES

1.  Entitlement to service connection for a disorder 
manifested by a heart murmur.

2.  Entitlement to service connection for diabetes mellitus, 
a kidney disability, arteriosclerotic carotid artery disease, 
and reflux esophagitis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel



INTRODUCTION

The veteran had active military service from January 1961 to 
January 1963.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision by the 
Department of Veterans Affairs (VA), Pittsburgh, 
Pennsylvania, Regional Office (RO), which denied the veteran 
service connection for diabetes mellitus, a kidney condition, 
a reflux disorder, carotid artery disease and a heart murmur.

In an August 1999 rating decision the RO denied entitlement 
to non-service connected pension benefits.  The veteran 
submitted a timely notice of disagreement, and a statement of 
the case was issued.  The veteran did not submit a 
substantive appeal and the issue has not been perfected for 
Board consideration.  Fenderson v. West, 12 Vet. App. 119, 
131 (1999), Cf. VAOPGCPREC 9-99 (1999).



REMAND

Service medical records reveal that on the veteran's January 
1961 medical examination for service entrance the veteran had 
a pulmonic Grade I systolic murmur, asystole, believed to be 
of a functional nature.  When examined upon reporting for 
recruit training several days later, the veteran was noted by 
service physicians to have had rheumatic fever at age 13.  No 
significant murmur was heard during the current evaluation.  
On the veteran's December 1962 medical examination for 
service separation, clinical evaluation of the veteran's 
heart disclosed a short, blowing, Grade II systolic murmur 
markedly influenced by respiration and position.  The 
veteran's murmur was reported to be of functional etiology.  
An electrocardiogram in December 1962 was interpreted to be 
normal.  

Post service private clinical data, consisting of records of 
evaluation and treatment provided to the veteran, beginning 
in the early 1990's shows that in December 1992 the veteran 
underwent a left carotid endarterectomy and thereafter in 
February 1973, a right carotid endarterectomy as a result of 
arteriosclerotic carotid artery disease.  In April 1993 the 
veteran underwent coronary artery bypass graft surgery times 
three.

The post service medical records compiled approximately 30 
years after service separation note several clinical findings 
of systolic murmurs classified as Grade II/VI in 1997 and 
III/VI in 1998.  

It is unclear from the record whether the murmur identified 
in service was functional, was part of the subsequently 
identified heart disease, or whether the reported increase in 
the murmur was a product of natural progression.  Accordingly 
an examination is necessary to answer these questions.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

The veteran is also seeking service connection for diabetes 
mellitus, a kidney disorder, arteriosclerotic carotid artery 
disease and reflux esophagitis.  The RO denied entitlement to 
service connection for these disabilities on the basis that 
they were not well grounded.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom Morton v. Gober, No. 96-
1517 (U.S. Vet. App. November 6, 2000) (per curiam order), 
which held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, (2000).  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991)

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist for specific provisions contained 
in the new law.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3-4, 114, Stat. 2096 (2000) (to be 
codified as amended at 38 U.S.C.A. §§ 5102, 5103, 5103(A), 
and 5107).  In addition, because the VA regional office has 
not yet considered whether any additional notification or 
development action is required under the VCAA, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384, (1993); VAOPGCPRECOP No. 1692 (July 
24, 1992) (published at 57 Fed. Reg. 49, 747 (1992))

In light of the provisions of the VCAA and a preliminary 
review of the clinical data, the veteran's claim must be 
remanded for further development.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should, in accordance with 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, ___ (2000) (to be codified at 
38 U.S.C. § 5103A(c)), request that the 
veteran supply the names and addresses of 
all facilities that have treated him for 
any of the disabilities at issue since.  
The RO should also inform the veteran of 
any records it has been unsuccessful in 
obtaining as provided under Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, ___ 
(2000) (to be codified at 38 U.S.C. 
§ 5103A(b)(2))

3.  The RO should then afford the veteran 
appropriate examinations to ascertain 
whether there is a relationship between 
the veteran's service and current heart 
murmur, diabetes mellitus, kidney 
disability, arteriosclerotic carotid 
artery disease and/or reflux esophagitis.  
All indicated testing should be 
conducted.  The claims folder must be 
made available to the examiner(s) and 
reviewed prior to the examination(s).  
Based on the examination and study of the 
case, the examiner(s) should offer an 
opinion as to whether it is as likely as 
not that the veteran's diabetes mellitus, 
kidney disability, arteriosclerotic 
carotid artery disease or reflux 
esophagitis is at least as likely as not 
related to a disease or injury sustained 
in service.  

The appropriate examiner should also 
express an opinion as to whether the 
heart murmur represented an underlying 
disease, whether the disease worsened 
during service, and whether the worsening 
was part of natural progress.  The 
examiner should also express an opinion 
as to whether it is at least as likely as 
not that any current heart disease is 
related to the murmur identified during 
service.  

The examiner(s) should provide an 
explanation for any opinions provided. 

5.  The RO should then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
(VCAA) Pub. L. No. 106-475 are complete.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
Section 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103(a) and 5107) are 
fully complied with and satisfied.

6.  Upon completion of the requested 
development of the record, and after 
ensuring full compliance with the VCAA, 
the RO should again consider the 
veteran's claims.  If action taken 
remains adverse to the veteran he and his 
accredited representative should be 
furnished a supplemental statement of the 
case, and then should be given an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, if 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The veteran is advised that the examination 
requested in this remand is deemed necessary to evaluate his 
claim and that his failure, without good cause, to report for 
scheduled examinations could result in the denial of his 
claim.  38 C.F.R. § 3.655 (2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Veterans Appeals.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).




